PER CURIAM.
Terry Keith Wendt appeals the district court’s1 denial of his motion to suppress evidence. Upon denial of the motion, Wendt entered a conditional plea of guilty to being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After conviction, Wendt was further charged with, and pleaded guilty to, violation of supervised release due to possession of a firearm. Wendt also appeals that conviction, arguing that the improper denial of his motion to suppress led to both of his convictions. Having carefully reviewed the record, we conclude that denying the motion to suppress was proper for the reasons stated in the district court’s well-reasoned opinion and order. Accordingly, we affirm. See 8th Circuit Rule 47B.

. The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri.